Citation Nr: 0431134	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record indicates that the veteran desires to reopen his 
claim of entitlement to a total rating for individual 
unemployability due to his service-connected disabilities.  
As this issue remains to be adjudicated, it is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by psychiatric symptomatology that includes memory 
flashbacks and intrusive thoughts about his combat 
experiences, panic attacks, depression, disturbed sleep, and 
impaired memory and concentration ability, which are 
productive of deficiencies in judgment, thinking, and mood 
that result in severe occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
more, for PTSD for the period commencing on September 11, 
2000, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2004).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

In correspondence dated in October 2000, the RO provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  He has also been provided 
with VA examinations which address the severity of his PTSD.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  The Board concludes that the 
October 2000 letter and the subsequent development of the 
claim that was undertaken by the RO are in substantial 
compliance with the notice requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.



Factual Background

The veteran's service records show that he served in the 
Republic of Vietnam.  He filed his original claim for VA 
compensation for PTSD on September 11, 2000.  His current 
medical records confirm a diagnosis of PTSD related to 
traumatic experiences during military service in Vietnam.  
Official military records and casualty reports corroborate 
his PTSD stressors relating to his exposure to combat and his 
personal friendship with a fellow soldier in his military 
unit who was killed in action during his tour of duty in 
Southeast Asia.  The veteran was granted service connection 
and a 50 percent evaluation was assigned for PTSD by rating 
action of May 2001.

VA psychiatric and counseling records dated from 1999 to 
2004, and the veteran's oral testimony as presented at 
hearings before the RO and the Board, respectively, in July 
2003 and September 2004, show that the veteran's PTSD 
symptoms included intense memory flashbacks, intrusive 
thoughts and nightmares relating to his traumatic military 
experiences, disturbed sleep, avoidance of crowds and 
interacting socially with others, hypervigilence, depression, 
fatigue, an explosive temper and problems controlling his 
anger, problems concentrating his thoughts, impaired memory, 
anhedonia, and anxiety with full-blown panic attacks 
occurring once every two or three months.  The veteran 
required regular counseling and prescriptions of psychotropic 
medication to treat his PTSD symptoms.  

Social Security Administration (SSA) records associated with 
the file include a March 2002 SSA decision showing that the 
veteran was deemed to have been disabled by PTSD and was 
entitled to receive SSA disability benefits. 

Pertinent medical records associated with the veteran's 
claims file include the report of a November 2000 VA 
psychiatric examination showing that on mental status 
examination he was neat and clean in appearance, arrived 
punctually for the interview and was cooperative with the 
examiner.  His general behavior was normal and he was alert 
and fully oriented on all spheres.  His displayed fair-to-
good eye contact with the examiner and his speech was 
relevant and coherent.  His thoughts were goal directed and 
there was no evidence of suicidal or homicidal ideation, 
auditory or visual hallucinations, or delusional thinking.  
His remote and recent memory was intact and he displayed good 
judgment.  He was able to think abstractly.  His mood was 
depressed and his affect was constricted.  He was deemed 
competent to handle funds.  The relevant diagnosis was 
chronic PTSD with a Global Assessment of Function (GAF) score 
of 46, indicating serious impairment in social and 
occupational functioning (e.g., no friends, unable to keep a 
job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM 
DSM-IV, 46-7 (1994).  

The report of a VA psychiatric examination conducted in 
September 2002 shows that the examiner concluded that the 
veteran was unable to find any effective treatment for his 
PTSD, that he never had any remission from his PTSD symptoms 
since his prior examination in 2000, and that his PTSD 
symptoms were severe and constant.  On mental status 
evaluation, the veteran was alert and oriented on all 
spheres.  His speech was coherent and relevant.  His mood was 
tearful at times and his affect was flat.  He reported that 
he experienced panic attacks once every few months and 
occasional episodes of sudden and explosive outbursts of 
anger.  He also reported having disturbed sleep, memory 
problems and very poor concentration, and that he was unable 
to remember things that he read.  He displayed fair eye 
contact and his behavior was appropriate during the 
interview.  The veteran reported having fleeting thoughts 
about suicide but did not dwell on them.  He was able to 
manage and maintain his personal hygiene.  He reported having 
feelings of helplessness, hopelessness, and worthlessness.  
The examiner found the veteran to be competent for purposes 
of handling funds.  The diagnosis was chronic PTSD with a GAF 
score of 46.  

VA outpatient treatment records dated from 2003 to 2004 show 
continuing treatment for "chronic and severe" PTSD, with 
GAF scores ranging from 40 to 50.  



Analysis

Service connection was granted for PTSD and an initial 50 
percent evaluation was assigned, with an effective date of 
September 11, 2000, for this award.  The veteran appeals the 
initial rating assigned and contends that since September 11, 
2000, his PTSD is productive of a greater level of impairment 
than that which is contemplated by a 50 percent evaluation.  
As this case is based on an appeal of a rating decision that 
had granted the veteran's original claim for service 
connection for PTSD effective from the date on which he filed 
his claim for service connection for this specific 
disability, i.e., September 11, 2000, consideration must be 
given regarding whether the case warrants the assignment of 
separate ratings for his service-connected psychiatric 
disability for separate periods of time, from September 11, 
2000, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).

The veteran's PTSD has been rated 50 percent disabling as of 
September 11, 2000.  The applicable rating schedule is 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9411, and 
provides the following rating criteria:

Assignment of a 50 percent evaluation is warranted 
for PTSD where there is objective evidence 
demonstrating occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Applying the above criteria to the facts of the case, the 
medical evidence shows a constellation of psychiatric 
symptomatology which more closely approximates the criteria 
contemplated for a 70 percent rating in Diagnostic Code 9411 
for the period commencing on September 11, 2000, to the 
present.  See 38 C.F.R. § 4.7.  

Psychiatric treatment records and examination reports from 
2000 to 2004, show that the veteran's PTSD was manifested by 
subjective accounts of intrusive thoughts, memory flashbacks 
and nightmares associated with his exposure to combat-related 
traumatic events during service, for which he was treated 
with counseling and psychotropic medication.  

The VA psychiatric examinations conducted in November 2000 
and September 2002 consistently show that the veteran 
experienced severe PTSD symptoms that caused him to be 
socially withdrawn, thereby demonstrating significant 
impairment of his ability to establish and maintain effective 
relationships.  Significantly, the psychiatrists who examined 
the veteran during the aforementioned period presented a 
psychiatric disability picture that indicated that the 
veteran was, for the most part, severely impaired by his PTSD 
symptoms as he was assessed with GAF scores that were 
consistently 46, indicating serious impairment in his social 
and occupational functioning.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The Board 
notes that the VA examiner found no improvement in the 
veteran's psychiatric condition on examination in September 
2002 as compared to his prior examination in November 2000.  
Furthermore, the SSA has determined in March 2002 that the 
veteran was disabled for purposes of entitlement to receive 
SSA disability benefits due to PTSD.  Although VA is not 
bound by the conclusions of SSA, the determinations of the 
SSA are at least very probative towards showing the severity 
of the veteran's PTSD symptoms.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  Accordingly, the Board finds that 
the disability picture presented by the objective evidence 
more closely approximates the criteria for a 70 percent 
evaluation for PTSD as contemplated by VA's SCHEDULE FOR RATING 
DISABILITIES, codified in 38 C.F.R. Part 4 (2004), and that 
this rating reflects the level of impairment produced by PTSD 
as of September 11, 2000 to the present time.


However, there is no medical evidence of record that would 
support a rating in excess of 70 percent for PTSD.  The 
objective evidence does not demonstrate that the veteran 
currently has total occupational and social impairment as a 
result of his PTSD due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.  The evidence demonstrates that he displays 
appropriate behavior, does not pose a persistent danger to 
himself or other people due to suicidal or homicidal 
ideation, and is well oriented in all spheres and capable of 
managing his own financial affairs.  

Accordingly, an initial rating of 70 percent, but no more, 
for PTSD, is warranted.  

The Board has considered the question of whether or not the 
PTSD claim warrants referral to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular rating.  However, a review of the claims file 
shows that the veteran has several other service-connected 
and nonservice-connected physical disabilities which 
contribute to his overall impairment.  These include 
bilateral hearing loss, a chronic skin disorder, a malignant 
melanoma in his right breast that was surgically removed in 
2001, a history of auto-coronary bypass surgery, sleep apnea, 
hypercholesteremia, hypertension, and sinusitis.  Therefore, 
as there is no evidence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due solely to the veteran's service-connected 
psychiatric disorder as to render impractical the application 
of the regular schedular standards, the RO's decision not to 
submit the case for extraschedular consideration was correct.  
38 C.F.R. § 3.321(b)(1) (2004)




ORDER

An initial evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



